EXHIBIT 10.19




REVOLVING LINE OF CREDIT AGREEMENT




This Revolving Line of Credit Agreement (the "Agreement") is made and entered
into in this 15th day of February, 2008, by and between Boston Avenue Capital,
LLC, an Oklahoma limited liability company ("Lender"), and CompuMed, Inc., a
Delaware corporation ("Borrower").




In consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:




1.       LINE OF CREDIT. Lender hereby establishes for a period extending to
December 31, 2017 (the "Maturity Date") a revolving line of credit (the "Credit
Line") for Borrower in the principal amount of Four Million Dollars
($4,000,000.00) (the "Credit Limit").  In connection herewith, Borrower shall
execute and deliver to Lender a Promissory Note in the amount of the Credit
Limit in form and content of Exhibit A attached hereto. All sums advanced on the
Credit Line or pursuant to the terms of this Agreement (each an "Advance") shall
become part of the principal of said Promissory Note.  




2.       ADVANCES. Any request for an Advance may be made from time to time in
writing (in substantially the form attached hereto as Exhibit B) to the Lender
in such amounts as Borrower may choose; provided, however, (i) any requested
Advance will not, when added to the outstanding principal balance of all
previous Advances, exceed the Credit Limit; (ii) no Advances shall be made in
the event Simon James, Charles Gillman, and Mark Stolper or any individuals in
replacement of, or in addition to, Messrs. James, Gillman and Stolper who are
approved in writing by Lender (in Lender’s discretion without any obligation to
provide an explanation for the exercise of that discretion) are the only members
of the board of directors of Borrower (a “Board Member Event”); (iii) no
Advances shall be made without the unanimous approval of the members of the
 Board of Directors of the Borrower; (iv) no Advances shall be made in the event
of the discovery of a material liability not disclosed in the Company’s From 10Q
or 10K filings with the Securities and Exchange Commission; and (v) no Advances
shall be made without the prior written consent of Lender (which Lender may deny
in its sole discretion without any obligation to provide an explanation for its
exercise of its discretion) if Borrower or any of its officers, directors,
employees, shareholders or affiliates become a party to a legal cause of action
(whether it be local, state, federal, administrative or otherwise) related to
the Borrower and/or its affiliates. Borrower shall notify the Lender of the
cause of action within three (3) business days of its knowledge of the cause of
action, such notice to include reasonably sufficient detail to explain the cause
of action (a “Cause of Action”). Requests for Advances may be made orally or in
writing by such officer of Borrower authorized by it to request such Advances.
Until such time as Lender may be notified otherwise, Borrower hereby authorizes
its president to request Advances. Lender may refuse to make any requested
Advance if an event of default has occurred and is continuing hereunder either
at the time the request is given or the date the Advance is to be made, or if an
event has occurred or condition exists which, with the giving of notice or
passing of time or both, would constitute an event of default hereunder as of
such dates.  The funds from the Advances will be used by the Borrower for
acquisitions and operating expenses in connection with the operations of the
Borrower.  




3.       INTEREST. All Advances made pursuant to this Agreement shall bear
simple interest from the date each Advance is made until the Advance is paid in
full at a rate per annum during each





1







--------------------------------------------------------------------------------

quarterly interest period equal to the rate per annum of the London interbank
offered rate (LIBOR) for three-month deposits (as published in the Dow Jones
Markets Telerate Page or such other commercially accepted publication),
determined as of 11:00 a.m. London time on the second business day prior to the
start of such quarterly interest period (the “Principal Interest”).  All sums up
to the Credit Limit which have not been advanced shall bear interest until such
time as such funds are Advanced to Borrower at a rate of one percent (1%) per
annum compounded annually on the first business day of each calendar year (the
“Commitment Interest”).  Borrower may, at any time reduce the total amount of
the Letter of Credit (as hereafter provided) by written notice to the Lender and
the issuer thereof and no Commitment Interest or other fee or charge shall be
due or payable by Borrower in respect of the amount by which the Letter of
Credit is so reduced.




4.       REPAYMENT. Borrower shall pay Principal Interest accrued as the first
day of each calendar quarter in arrears on the principal balance of Advances
outstanding during the prior quarter commencing on April __, 2008 and continuing
thereafter with such payments of Principal Interest being due on the fifth
business day of each July, October, January and April thereafter. The entire
unpaid principal balance, together with any accrued interest and other unpaid
charges or fees hereunder, shall be due and payable on the Maturity Date. All
payments shall be made to Lender at such place as Lender may, from time to time,
designate. All payments received hereunder shall be applied, first, to any costs
or expenses incurred by Lender in collecting such payment or to any other unpaid
charges or expenses due hereunder; second, to accrued interest; and third, to
principal. Borrower may prepay principal at any time without penalty.  Any
Advances which are prepaid shall bear Commitment Interest until the Maturity
Date or until again Advanced (“Readvanced Funds”), at which point the Readvanced
Funds shall bear Principal Interest from the date of Readvance until paid in
full.




5.       REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter into
this Agreement and to make the advances provided for herein, Borrower represents
and warrants to Lender as follows:




a.       Borrower is a duly organized, validly existing, and in good standing
under the laws of the State of Delaware with the power to own its assets and to
transact business in states where its business is conducted.




b.       Borrower has the authority and power to execute and deliver any
document required hereunder and to perform any condition or obligation imposed
under the terms of such documents.




c.       The execution, delivery and performance of this Agreement and each
document incident hereto will not violate any provision of any applicable law,
regulation, order, judgment, decree, article of incorporation, by-law,
indenture, contract, agreement, or other undertaking to which Borrower is a
party, or which purports to be binding on Borrower or its assets and will not
result in the creation or imposition of a lien on any of its assets.




d.       There is no action, suit, investigation, or proceeding pending or, to
the knowledge of Borrower, threatened, against or affecting Borrower or any of
its assets which, if adversely determined, would have a material adverse affect
on the financial condition of Borrower or the operation of its business.








2







--------------------------------------------------------------------------------

6.       EVENTS OF DEFAULT. An event of default will occur if any of the
following events occurs:




a.

Failure to pay any principal or interest hereunder within ten (10) days after
the same becomes due.




b.     

Any representation or warranty made by Borrower in this Agreement or in
connection with any borrowing or request for an Advance hereunder, or in any
certificate, financial statement, or other statement furnished by Borrower to
Lender is untrue in any material respect at the time when made.




c.      

Default by Borrower in the observance or performance of any other covenant or
agreement contained in this Agreement, other than a default constituting a
separate and distinct event of default under this Paragraph 6.




d.   

Filing by Borrower of a voluntary petition in bankruptcy seeking reorganization,
arrangement or readjustment of debts, or any other relief under the Bankruptcy
Code as amended or under any other insolvency act or law, state or federal, now
or hereafter existing.




e.   

Filing of an involuntary petition against Borrower in bankruptcy seeking
reorganization, arrangement or readjustment of debts, or any other relief under
the Bankruptcy Code as amended, or under any other insolvency act or law, state
or federal, now or hereafter existing, and the continuance thereof for sixty
(60) days undismissed, unbonded, or undischarged.




7.       REMEDIES. Upon the occurrence of an event of default as defined above,
Lender may declare the entire unpaid principal balance, together with accrued
interest thereon, to be immediately due and payable without presentment, demand,
protest, or other notice of any kind. Upon an event of default, including
failure to pay on the Maturity Date, Lender, at its option, may also, if
permitted under applicable law, increase the interest rate on Advanced funds and
any interest due thereon to a default rate equal to US National Prime plus 4%
per annum [compounded annually on the first day of each calendar quarter].
 Lender may suspend or terminate any obligation it may have hereunder to make
additional Advances. To the extent permitted by law, Borrower waives any rights
to presentment, demand, protest, or notice of any kind in connection with this
Agreement. No failure or delay on the part of Lender in exercising any right,
power, or privilege hereunder will preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege. The rights and
remedies provided herein are cumulative and not exclusive of any other rights or
remedies provided at law or in equity.




8.

LETTER OF CREDIT.  During the period of the Line of Credit, Lender shall provide
to Borrower a letter of credit issued by Chase Bank (the “Letter of Credit”) in
an amount at all times equal to $4,000,000 less the total amount of all
Advances.  The Letter of Credit shall be in Chase Bank’s usual and customary
form and shall provide that the Borrower may draw against the Line of Credit
upon the receipt by Chase Bank of the certificate of Borrower in the form and
content of Exhibit C attached hereto.




9.

WARRANT ISSUANCE.  The Borrower shall issue a Common Stock Purchase Warrant (the
“Warrant”) in usual and customary form and content reasonably (including
anti-dilution provisions) accept to Lender to the Lender contemporaneously with
the execution and delivery of





3







--------------------------------------------------------------------------------

this Agreement entitling the Lender to purchase all or some of 16,000,000 shares
of the Borrower’s Common Stock at any time and from time to time during a period
ending on the twentieth anniversary of this Agreement at a price equal to the
average of the closing price as reported on the OTC Bulletin Board on each
trading day during the period commencing on the date of this Agreement and
ending one hundre eighty (180) trading days following the date of this
Agreement, when and if such shares are authorized for issuance by the
stockholders of Borrower (the “Warrant Share Authorization”).  The Company shall
use its best efforts to obtain the Warrant Share Authorization at the next
meeting of such stockholders and on or before the first anniversary of this
Agreement.




10.      NOTICE. Any written notice will be deemed effective on the date such
notice is placed, first class, postage prepaid, in the United States mail,
addressed to the party to which notice is being given as follows:




Lender:             

Boston Avenue Capital, LLC

15th East 5th Street

Suite 2660

Tulsa, Oklahoma 74103

          

With copy to:

Frederic Dorwart

124 E. 4th Street

Tulsa, Oklahoma 74103




Borrower:     

CompuMed, Inc.

5777 W. Century Boulevard

Suite 1285

Los Angeles, California 90045




With copy to:

Jones Day

555 South Flower Street

50th Floor

Los Angeles, California 90071

Att:  John A. St Clair




11.  GENERAL PROVISIONS. All representations and warranties made in this
Agreement and the Promissory Note and in any certificate delivered pursuant
thereto shall survive the execution and delivery of this Agreement and the
making of any loans hereunder. This Agreement will be binding upon and inure to
the benefit of Borrower and Lender, their respective successors and assigns,
except that Borrower may not assign or transfer its rights or delegate its
duties hereunder without the prior written consent of Lender. This Agreement,
the Promissory Note, and all documents and instruments associated herewith will
be governed by and construed and interpreted in accordance with the laws of the
State of Delaware. Any  cause of action for a breach or enforcement of, or a
declaratory judgment respecting, this Agreement shall be commenced and
maintained only in the United States District Court for the Northern District of
Oklahoma or the applicable Oklahoma state trial court sitting in Tulsa, Oklahoma
and having subject matter jurisdiction.  Time is of the essence hereof. This
Agreement will be deemed to express, embody, and supersede any previous
understanding, agreements, or commitments, whether written or oral, between the
parties with respect to the general subject matter hereof. This Agreement may
not be amended or modified





4







--------------------------------------------------------------------------------

except in writing signed by the parties.  In any action brought by Lender hereto
to enforce this Agreement, Lender shall be entitled to collect from Borrower,
Lender’s reasonable litigation costs and attorneys fees and expenses (including
court costs, reasonable fees of accountants and experts, and other expenses
incidental to the litigation).




EXECUTED on the day and year first written above.




LENDER:  BOSTON AVENUE CAPITAL, LLC     







By: ___________________________




Name: ________________________




Title: _________________________







BORROWER:  COMPUMED, INC.




By: ___________________________




Name: ________________________




Title: _________________________                 





5







--------------------------------------------------------------------------------

EXHIBIT A







Promissory Note




$4,000,000.00                                                        

Tulsa, Oklahoma

February 15, 2008




This Promissory Note (the "Note") is made and executed as of the date referred
to above, by and between Boston Avenue Capital, an Oklahoma Limited Liability
Company (the " Lender Borrower"), and CompuMed, Inc., a Delaware corporation
("Borrower"). By this Note, the Borrower promises and agrees to pay to the order
of Lender, at 15th East 5th Street, Suite 2660 Tulsa, Oklahoma 74103 or at such
other place as Lender may designate in writing, the principal sum of Four
Million and 00/100 Dollars ($4,000,000.00), or the aggregate unpaid principal
amount of all advances made by Lender to Borrower pursuant to the terms of a
Revolving Line of Credit Agreement (the "Loan Agreement") of even date herewith,
whichever is less, together with interest thereon from the date each advance is
made until paid in full, both before and after judgment at the interest rates
specified in paragraph 3 of the Loan Agreement.

 

Borrower shall pay accrued interest on the outstanding principal balance under
the Note during the prior calendar quarter commencing on April __, 2008, and
continuing thereafter on the fifth business day of each July, October, January
and April thereafter until the Note is paid in full. The entire unpaid principal
balance, together with any accrued interest and other unpaid charges or fees
hereunder, shall be due and payable on December 31, 2017 (the "Maturity Date").




Prepayment in whole or part may occur at any time hereunder without penalty;
provided that the Lender shall be provided with not less than ten (10) days
notice of the Borrower's intent to pre-pay; and provided further that any such
partial prepayment shall not operate to postpone or suspend the obligation to
make, and shall not have the effect of altering the time for payment of the
remaining balance of the Note as provided for above, unless and until the entire
obligation is paid in full. All payments received hereunder shall be applied,
first, to any costs or expenses incurred by Lender in collecting such payment or
to any other unpaid charges or expenses due hereunder; second, to accrued
interest; and third, to principal.




An event of default will occur if any of the following events occurs: (a)
failure to pay any principal or interest hereunder within ten (10) days after
the same becomes due; (b) if any representation or warranty made by Borrower in
the Loan Agreement or in connection with any borrowing or request for an advance
thereunder, or in any certificate, financial statement, or other statement
furnished by Borrower to Lender is untrue in any material respect at the time
when made; (c) default by Borrower in the observance or performance of any other
covenant or agreement contained in the Loan Agreement, other than a default
constituting a separate and distinct event of default under Paragraph 7 of the
Loan Agreement; (d) filing by Borrower of a voluntary petition in bankruptcy
seeking reorganization, arrangement or readjustment of debts, or any other
relief under the Bankruptcy Code as amended or under any other insolvency act or
law, state or federal, now or hereafter existing; (e) filing of an involuntary
petition against Borrower in bankruptcy seeking reorganization, arrangement or
readjustment of debts, or any other relief under the Bankruptcy Code as amended,
or under any other insolvency act or law, state or federal, now or hereafter
existing, and the continuance thereof for sixty (60) days undismissed, unbonded,
or undischarged or (f) if





6







--------------------------------------------------------------------------------

Borrower, or any of its officers, directors, employees, shareholders or
affiliates become a party to a legal cause of action (whether it be local,
state, federal, administrative or otherwise) related to the Borrower and/or its
affiliates, Borrower shall notify the Lender of the cause of action within three
(3) business days of its knowledge of the cause of action, such notice to
include reasonably sufficient detail to explain the cause of action (a “Cause of
Action”), and Lender may, at its option and in its sole discretion, declare that
the Cause of Action is an event of default for purposes of this Agreement,
 entitling Lender to the remedies provide in paragraph 7 of the Revolving Line
of Credit Agreement (as defined below).




Any notice or demand to be given to the parties hereunder shall be deemed to
have been given to and received by them and shall be effective when personally
delivered or when deposited in the U.S. mail, certified or registered mail,
return receipt requested, postage prepaid, and addressed to the party at his or
its last known address, or at such other address as the one of the parties may
hereafter designate in writing to the other party.




The Borrower hereof waives presentment for payment, protest, demand, notice of
protest, notice of dishonor, and notice of nonpayment, and expressly agrees that
this Note, or any payment hereunder, may be extended from time to time by the
Lender without in any way affecting its liability hereunder.




In the event any payment under this Note is not made at the time and in the
manner required, the Borrower agrees to pay any and all costs and expenses which
may be incurred by the Lender hereof in connection with the enforcement of any
of its rights under this Note or under any such other instrument, including
court costs and reasonable attorneys' fees.  Upon an event of default, including
failure to pay on the Maturity Date, Lender, at its option, may also, if
permitted under applicable law, increase the interest rate on Advanced funds and
any interest due thereon to a default rate equal to US National Prime plus 4%
per annum compounded on the first day of each calendar year.




This Note shall be governed by and construed and enforced in accordance with the
laws of Delaware.  This Note is governed by the Revolving Line of Credit
Agreement between the parties of even date herewith (the “Revolving Line of
Credit Agreement”).  In the event of a conflict between this Note and the
Revolving Line of Credit Agreement, the Revolving Line of Credit Agreement shall
prevail.




Borrower:     CompuMed, Inc.




By: ___________________________




Name: ________________________




Title: _________________________











7







--------------------------------------------------------------------------------

EXHIBIT B







Request for an Advance




Reference:  Revolving Line of Credit between Boston Avenue Capital, LLC and
CompuMed, Inc. dated February 15, 2008 (the “Credit Agreement”).




To:

Boston Avenue Capital, LLC

From:

CompuMed, Inc.







NOTICE




Pursuant to paragraph 2 of the Credit Agreement, CompuMed, Inc. hereby requests
an advance of $ _________________________________ ($__________).  




The Undersigned here by certifies that the provisos of paragraph 2 of the Credit
Agreement are met and that prior the Advance hereby requested, the total of all
Advances is $______________________________ ($______________).







CompuMed, Inc.







By _______________________________

Signature




__________________________________

Printed Name




__________________________________

Title




__________________________________

Dated





8







--------------------------------------------------------------------------------

EXHIBIT C







COMPUMED, INC.

CERTIFICATE




The undersigned hereby certifies to Chase Bank (the “Bank”) that:  (a) he or she
is the President or Vice-President of CompuMed, Inc. and (b) he or she is fully
authorized by CompuMed, Inc. to execute and deliver this Certificate to the
Bank.   Reference is hereby made to that certain Revolving Line of Credit
Agreement between CompuMed, Inc. (the “Borrower”) and Boston Avenue Capital, LLC
(the “Lender”) dated February 15, 2008 (the “LOC Agreement”).  All defined terms
used in this Certificate have the meaning given to them in the LOC Agreement.




Reference is hereby made to Bank’s Irrevocable Standby Letter of Credit Number
________________ (the “Standby Letter of Credit”) issued by Bank to CompuMed,
Inc., Each draw under the Standby Letter of Credit Each Advance shall be deemed
an Advance under the LOC Agreement.




The undersigned hereby certifies to the Bank and Lender that:




(1)

Borrower is entitled to an Advance from Lender in the amount of
$________________________ (the “Draw”). At least two business days have passed
since Borrower has requested such Advance and Lender has failed to make such
Advance.




(2)

The Draw, together with all outstanding and unpaid Advances from Lender to
Borrower does not exceed the total sum of $4,000,000.




(3)

Without limiting the generality of Paragraph (1) above, the Draw is not
prohibited by any of the provisos of Paragraph 2 of the LOC Agreement.




(4)

No Event of Default has occurred.




________________________

President ___ or Vice-President ___

COMPUMED, INC.




Printed Name:




________________________




















9





